Citation Nr: 1211284	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a neurological disorder of the lower extremities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

On his August 2007 Substantive Appeal, the Veteran requested the opportunity to testify at a video conference hearing.  In July 2010, the Veteran was notified that his requested hearing was scheduled for August 2010.  The Veteran did not attend that scheduled hearing, nor has he provided good cause for his absence.  His hearing request is thus considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011) (if a claimant fails to appear for a hearing, his request is considered withdrawn).  

The Veteran's claims were previously before the Board in October 2010.  At that time, in addition to the two issues above, the Board considered whether the Veteran was entitled to service connection for five other conditions.  Finding that service connection was not warranted, the Board denied each of those five other claims.  They are thus no longer before the Board.  

With respect to the two claims that remain on appeal, in its October 2010 decision, the Board remanded these claims for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  



FINDINGS OF FACT

1.  There is no evidence of a nexus between the Veteran's current low back disorder and his active service.

2.  There is no evidence of a nexus between the Veteran's neurological disorder of the lower extremities and his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2011).  

2.  The criteria for service connection for a neurological disorder of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this case did not receive such notice regarding ratings and effective dates, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  

As noted above, the Veteran requested the opportunity to offer testimony at a video conference hearing.  The Veteran was sent notice of the date of this hearing, but he did not attend, and he has not provided good cause for why his hearing should be rescheduled.  

Further, in October 2010 the Board remanded the Veteran's claim in order that he could undergo a VA examination.  As the Veteran was twice scheduled for such an examination, the Board finds there substantial compliance with its October 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  The Veteran, however, did not attend either scheduled examination.  Pursuant to 38 C.F.R. § 3.655 the Board must adjudicate the claim based on the evidence of record.  

The VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, as the Veteran has not responded to VA's attempts to assist him in the development of his claims, the Board must decide the Veteran's claim on the basis of the evidence of record, excepting any positive information that could have been gleaned from a personal hearing or from a VA examination.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for both a low back disorder and a neurological disorder of the lower extremities.  For the reasons that follow, his claims must be denied. 

First, the Board acknowledges that the Veteran has been diagnosed as suffering from both a low back disorder and from a neurological disorder of the lower extremities.  A March 1998 private medical record shows that the Veteran was diagnosed as suffering from degenerative joint disease of the lumbar spine.  Subsequent VA medical records continue to show that the Veteran has complained of suffering from lower back pain.  Further, in July 2005, the Veteran was diagnosed as suffering from sciatica.  

There is not explicit evidence of the Veteran's suffering from either of his claimed conditions during his active service.  However, there is evidence of an incident which could have resulted in the Veteran's current conditions.  A review of the Veteran's service treatment records reveals that he was in a motorcycle accident in May 1969.  Though these records do not show that he was diagnosed as suffering from any particular back disability as a result of that accident, the records do show that the Veteran suffered multiple abrasions on his back.  The Board thus finds a possible in-service incurrence of the Veteran's current disabilities.  

Despite the evidence of current conditions and the possibility of an in-service incurrence of those conditions, the Veteran's claim fails because there is no probative evidence of a causal link between his claimed disorders and his active service.  A review of the Veteran's private and VA medical treatment records does not reveal that any of his doctors have provided such a link.  The Board remanded the Veteran's claim in order that he could undergo a VA examination, at which time a VA examiner would have provided information regarding the etiology of the Veteran's claimed conditions.  The Veteran did not attend either of his scheduled examinations, however, so the Board must decide his claim on the basis of the evidence of record.  And again, the evidence of record does not establish a nexus between the Veteran's current conditions and his active service.  

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (quoting Holton v. Shinseki, 557 F.3d 1362, 1368 (Fed. Cir. 2009); Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008); Cromer v. Nicholson, 455 F.3d 1346, 1350 (Fed. Cir. 2006)).  Here, the Board finds that there is no probative evidence establishing a nexus or indicating a relationship between the Veteran's lower back disorder, his neurological disorder of the lower extremities, and his active service.  Accordingly, the Board concludes that the criteria for service connection for a lower back disorder and for a neurological disorder of the lower extremities have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.

Because the Veteran is not shown to possess the medical expertise to competently link current disability to service, any assertions of such a link on his part is not credible.  


ORDER

Service connection for a lower back disorder is denied.

Service connection for a neurological disorder of the lower extremities is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


